EXHIBIT March 23, Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 U.S.A. Dear Ladies and Gentlemen: Re: Implex Corporation We are the former independent auditors for Implex Corporation (the “Company”). We have read the Company’s disclosure in the section “Changes in Registrant’s Certifying Accountant” as included in Section 4.01 of the Company’s 8-K/A dated March 23, 2009 and are in agreement with the disclosure in that section, insofar as it pertains to our firm. Very truly yours, /s/ DNTW Chartered Accountants, LLP Licensed Public Accountants
